NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 UNITED STATES OF AMERICA,                        No. 15-50048

                  Plaintiff-Appellee,            D.C. No. 8:11-cr-00008-CJC

   v.
                                                 MEMORANDUM*
 JOHN CARL REYNOLDS,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        John Carl Reynolds appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his guilty-plea conviction for

aiding and abetting and mail fraud, in violation of 18 U.S.C. §§ 2(a) and 1341. We

dismiss in part and affirm in part.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reynolds contends that the district court erred by applying a sentencing

enhancement for his abuse of a position of trust under U.S.S.G. § 3B1.3. The

government contends that this claim is barred by a valid appeal waiver. Reviewing

de novo, we conclude that the provision of the appeal waiver stating that Reynolds

waives the right to appeal “the procedures and calculations used to determine . . .

the sentence” unambiguously encompasses this claim. See United States v. Harris,

628 F.3d 1203, 1205-06 (9th Cir. 2011).

      Reynolds next contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Reynolds’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The high-end sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the totality

of the circumstances, including the nature of the offense and Reynolds’s history of

fraudulent behavior. See Gall, 552 U.S. at 51.

      DISMISSED in part; AFFIRMED in part.




                                          2                                    15-50048